PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/535,734
Filing Date: 8 Aug 2019
Appellant(s): Apple Inc.



__________________
Tianyi He
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 17, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Appellant’s arguments presented in the Appeal Brief filed on 12/17/2021 are not persuasive.9
A.  Overview of the claim invention
	Appellants stated that the cited references do not teach limitations of “an ambient light sensor that is overlapped by the display and that is configured to simultaneously measure ambient light through the display and stray light emitted by the display,” as cited in claim 27, pages 9-10 of the appeal brief.  The Examiner disagrees with that since Berkeley(US 20160042676) teaches an ambient light sensor (8, 8a, 8b) (Figs. 2-4, Berkeley's Par. 75) that is configured to measure ambient light (see Fig. 16, step 202,  Pars. 78, 124-125) and stray light (14, 16) emitted by the display(2) simultaneously(which is same as applicants' stray light emitting by pixel(P) disclosed in Fig. 1 and Pars. 21) (see  Berkeley's Figs. 2, 14, 16;  Pars. 59, 83,  118, see also Fig. 3, 16;   steps 206, 208; Pars. 78, 83-84, 124-127]);  Bozarth(US 9,530,381)  teaches an ambient light sensor (112)(see Figs. 2, 8; col. 13, lines 63-67) that is overlapped by the display (212)(Figs. 2, 4, 7; col. 4, lines 65-67; Col. 7,  lines 34-36 and lines 51-57;  Col. 10, lines 46-48 and 63-66);  and Shah et al(US20150070402) teaches ambient light(454) can be measured by a sensor(233(1))(see Figs. 2C, 4,  8-9;  [0041, 0057, 0061]) and a stray light(246) from pixel elements by a sensor (233(2)) simultaneously (Figs. 4-5; Abstract, Pars. 36, 39, 41, 42).  Thus, the combination of Berkeley, Bozarth and Shah et al teach the limitations of " an ambient light sensor that is overlapped by the display and that is configured to simultaneously measure ambient light through the display and stray light emitted by the display,” as cited in claim 27.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivations are to reduce degradations due to variations in ambient light and display aging thereby provide an improved display device as suggested by Shah (Par. 27) and to provide feedback corresponding to each pixel thereby accurately control the colors produced by each pixel in the display as suggested by Bozarth (Col. 4, lines 31-37, 42-44).
	Appellants stated that the cited references do not teach limitations of “color light sensor that measures intensity and color of stray light” as cited in claim 24, pages 12, 14-15 of the appeal brief.  The Examiner disagrees with that since Shah(US20150070402) teaches the light sensors ((233(2R), 233(2G), 233(2B)) that measures intensity and color of stray light(e.g. 646) from the pixels(203) (Fig. 6, Par. 36, 43-44, 46-48), which is then used in adjusting an output color gamut of the display (Abstract; Fig. Par. 43).   

          Appellants argued that Berkeley's detectors 8, 8a, 8b are not ambient light sensors on page 15.  Examiner disagrees with that since Berkeley teaches detectors(8, 8a, 8b) can measured ambient light(see Figs. 2, 16, step 202,  Pars. 78, 124-125)
	 
Appellants stated that the cited references do not teach limitations of “control circuitry configured to: gather ambient light readings with the ambient light sensor; adjust a white point for images based on the ambient light readings; and display the white-point-adjusted images on the display” as cited in claim 1, pages 16-17 of the appeal brief.  The Examiner disagrees with that since Berkley teaches an ambient light sensor (8, 8a, 8b) is configured to measure ambient light of the display (Berkeley's Figs. 2, 16, step 202,  Pars. 78, 124-125) and Klement(US 20180089861) teaches a light sensor(220) for measuring ambient light(see Fig. 2 and par. 67) and the processor(205) uniformly adjusts the color value of the first color component is based on the amount of ambient light (Par. 67), and the white point is used for remapping the remaining color component and may be selected based on the amount of ambient light (Pars. 55, 57-58, 67).  Thus, the combination of Berkley and Klement teaches the limitation of "gather ambient light readings with the ambient light sensor; adjust a white point for images based on the ambient light readings; and display the white-point-adjusted images on the display" as cited in claim 1. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        
Conferees:
/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692                                                                                                                                                                                                        
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.